UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7274



BERNARD MCFADDEN,

                                             Plaintiff - Appellant,

          and


KIMBLE CAMPBELL; MICHAEL JEROME PARKER; JOSEPH
SYLVESTER; ARNOLD SINGLETON; RONEY HAMMION,

                                                         Plaintiffs,

          versus


BENJAMIN MONTGOMERY, Deputy Director of South
Carolina Department of Corrections; DOUG
CATOE, Director of South Carolina Department
of Corrections; ROBERT PLEMONS, Dairy Program
Assistant; JOHN H. CARMICHAEL, Warden; ANTHONY
J. PADULA, Warden; MARK A. LAWHORN, Captain;
RANDOLPH DUBOXE, Institutional Grievance Co-
ordinator; MARY LOWDER, Counsel Substitute,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-201-3-24BC)


Submitted:   May 17, 2001                    Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bernard McFadden appeals the district court’s order dismissing

in part his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                2